Citation Nr: 0618066	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  99-02 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for depression.  

2.  Entitlement to service connection for scars of the left 
hand and left leg.  

3.  Entitlement to service connection for infertility to 
include as due to exposure to herbicides. 

4.  Entitlement to service connection for impotency, to 
include as due to exposure to herbicides. 

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches as residual of a head injury, and if so, whether 
service connection may be granted.  

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of frostbite of the hands, and if so, whether 
service connection may be granted.  

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD), and if so, whether service 
connection may be granted.  

8.  Entitlement to a compensable evaluation for a scar of the 
right cheek.  


REPRESENTATION

Appellant represented by:	 The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty August 1963 to 
July 1965 and from October 1965 to October 1968.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  

In August 2000, the Board denied the claim concerning whether 
new and material evidence had been received to reopen a claim 
of entitlement to service connection for PTSD.  The veteran 
appealed to The United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court"), and in an April 2001 
Order, the Court vacated the decision and remanded the claim 
to the Board.  In September 2001, the Board issued a decision 
determining that new and material evidence had not been 
submitted to reopen the veteran's claim.  The veteran 
appealed the case to the Court.  In a February 2003 Order, 
the Court vacated and remanded the Board's decision.  In July 
2003, the Board remanded the claim to the RO for further 
development.  The case has been returned to the Board and is 
ready for further review.  

The issues of whether new and material evidence has been 
received to reopen claims of entitlement to service 
connection for headaches as a residual of a head injury and 
entitlement to service connection for residuals of frostbite 
of the hands are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  Depression is first diagnosed many years after service 
and is not shown to be related to service.  

2.  Scars of the left hand and left leg are not the result of 
any incident in service.  

3.  There is no competent medical evidence that the veteran 
suffers from infertility.

4.  The evidence of record does not show that the veteran's 
current impotency is etiologically linked to his service or 
any incident therein.  

5.  The RO denied service connection for PTSD in June 1992; 
the veteran was notified of the decision in August 1992, and 
he did not timely appeal. 

6.  Evidence received since the last final denial of the 
claim for service connection for PTSD in June 1992, when 
considered in conjunction with the record as a whole, is not 
cumulative of the evidence previously considered, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.   

7.  The veteran does not have PTSD due to service.  

8.  The veteran's scar of the right cheek is 3 mm wide and 2 
cm long, and is not disfiguring, unstable, painful, or 
productive of loss of function.  


CONCLUSIONS OF LAW

1.  Depression was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103 (West 2002); 38 C.F.R. § 
3.303 (2005).

2.  Scars of the left hand and left leg were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103 
(West 2002); 38 C.F.R. § 3.303 (2005).

3.  Infertility was not incurred in, or aggravated by, active 
military service and may not be presumed to have been 
incurred as a result of exposure to herbicides during 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131, 1116, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) 
(2005).

4.  Impotency was not incurred in or aggravated by active 
military service, and may not be presumed to have been 
incurred as a result of exposure to herbicides during 
service.  38 U.S.C.A. §§ 101(16), 1110, 1116, 5107(a) (West 
2002); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) (2005).  

5.  Evidence submitted since the RO's final denial in June 
1992 is new and material with respect to the claim for 
service connection for PTSD, and the claim for that benefit 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.156 (as in effect prior to August 29, 2001).  

6.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5103 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).  

7.  The criteria for a compensable evaluation for a scar of 
the right cheek have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.118, 
Diagnostic Codes 7800, 7803, 7804, 7805 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

If a veteran was exposed to an herbicide agent during active 
service, presumptive service connection is warranted for 
several listed disorders, if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2005).

The governing law provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f) (West 2002).  

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for: hepatobiliary cancers; 
nasal and/or nasopharyngeal cancer; bone cancer; breast 
cancer; female reproductive cancers; urinary bladder cancer; 
renal cancer; testicular cancer; leukemia; abnormal sperm 
parameters and infertility; motor/coordination dysfunction; 
chronic peripheral nervous system disorders; metabolic and 
digestive disorders (other than diabetes mellitus); immune 
system disorders; circulatory disorders; respiratory 
disorders (other than certain respiratory cancers); skin 
cancer; cognitive and neuropsychiatric effects; 
gastrointestinal tumors; brain tumors; and, any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See Notice, 64 Fed.Reg. 59232 (November. 2, 1999).  See also 
Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); Notice, 67 Fed. 
Reg. 42600 (June 24, 2002).  

New and Material Evidence

Board decisions and unappealed RO decisions are final.  38 
U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.302, 
20.1103 (2005).  The claims can be reopened only with the 
submission of new and material evidence.  38 U.S.C.A. § 5108 
(West 2002).  

When presented with a claim to reopen a previously finally 
denied claim, VA must determine if new and material evidence 
has been submitted.  38 C.F.R. § 3.156.  Prior to August 29, 
2001, new and material evidence was defined as follows: 
Evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Id. The regulation regarding new and material evidence has 
been amended.  38 C.F.R. § 3.156(a) (2005).  The amendment to 
38 C.F.R. § 3.156(a) applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
Under the new regulation, new evidence is defined as existing 
evidence not previously submitted to the VA, and material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2005).  

Regardless of the RO's actions, the Board must make an 
independent determination on whether new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

Depression

While the veteran's service records show that he was seen in 
May 1965 for complaints of not being able to sleep for four 
days and of working too hard, no diagnosis was entered.  The 
service records are devoid of any pertinent findings 
regarding depression, including the October 1998 separation 
examination report.  Depression is first noted in the record 
in November 1975 on VA outpatient treatment records when he 
underwent a VA mental hygiene clinic consultation.  
Thereafter the record shows treatment for depression on 
several occasions into the 2000's.  There is no finding of 
inservice manifestations and no evidence linking the current 
depression with service.  As such, this claim must be denied.  

Scars of the Left Hand and Left Leg

The service medical records show no reference to an injury to 
the left hand or left leg.  In November 1973, after service 
discharge, the veteran was shot in the left leg and hand, and 
treated at a private facility.  While the VA examination in 
1974 shows that the veteran has a scar of the left leg and of 
the lower left leg and of the left arm, both due to gunshot 
wounds, these clearly cannot be service-connected since the 
wounds were incurred after service.  

Infertility and Impotence to include as Due to Exposure to 
Herbicides

The veteran alleges that he developed infertility and 
impotence as a result of exposure to Agent Orange during 
active military service. The record confirms that the veteran 
did serve in Vietnam from January 1967 to January 1968.  As 
such, he is presumed to have been exposed to an herbicide 
agent, Agent Orange, during this service. 38 U.S.C.A. § 
1116(f) (West 2002). However, infertility, and impotence are 
not diseases specified at 38 C.F.R. § 3.309(e) (2005).  
Without evidence of one of the specified diseases, the 
preponderance of the evidence is against the claims for 
service connection under 38 C.F.R. § 3.309(e) (2005).  

Notwithstanding the foregoing, this does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The Court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure. McCartt v. West, 12 Vet. App. 164, 167 
(1999).  

The medical evidence of record does not reveal that the 
veteran is infertile.  There is no medical evidence, VA or 
otherwise, that the veteran has ever been diagnosed with 
infertility.  With no medical evidence of a current 
disability, the preponderance of the evidence is against the 
veteran's claim for service connection for infertility on a 
direct basis.  

The veteran also contends that his currently diagnosed 
impotency is a result of his in-service exposure to Agent 
Orange while stationed in Vietnam.  While the evidence 
reveals that he currently suffers from impotency, there is no 
competent, probative evidence of record etiologically linking 
his current impotency to his service or any incident therein.  
In this respect, the service medical records show no relevant 
complaints, treatment or diagnoses.  Moreover, there is no 
evidence of complaints or treatment for erectile dysfunction 
until October 2003 on VA outpatient treatment, and Viagra was 
prescribed.  This occurs many years after his discharge from 
service, and there is nothing in the record to link his 
erectile dysfunction with service.  Therefore, the Board 
finds that the evidence does not provide the necessary 
etiological link between the veteran's current impotence and 
his service or any incident therein.  

New and Material Evidence for PTSD

To reopen a previously denied RO that has become final, new 
and material evidence must be received.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. 3.156(a).  The RO denied this claim in June 
1992, finding that no new and material evidence had been 
received to reopen the claim after prior denials had become 
final.  These consisted of a September 1982 Board denial of 
the claim for service connection for a psychiatric disorder, 
including PTSD, a December 1986 RO decision that confirmed 
and continued the denial, and a July 1988 RO letter and a 
July 1991 RO letter advising the veteran of the need to 
submit new and material evidence to reopen his claim.  The 
veteran was informed of the June 1992 denial in August 1992.  
He did not timely appeal and the decision became final.  
Evidence received since this final denial of service 
connection for PTSD includes diagnoses of PTSD, a VA 
psychiatric examination report with an opinion dated in 
October 2005, and evidence of a verified stressor.  This 
evidence is new and material since it is not cumulative of 
the evidence previously considered, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (as in effect 
prior to August 29, 2001).  Thus the claim is reopened and 
the appeal is granted to this extent only.  

Service Connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
the veteran's current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f) (2005).  Under 38 
C.F.R. § 4.125(a), a diagnosis of a mental disorder, 
including PTSD, must conform to the criteria of Diagnostic 
and Statistical Manual for Mental Disorders.  38 C.F.R. § 
4.125 (2005).  

The veteran has claimed as his stressor that he was exposed 
to combat and witnessed the death of a childhood friend, and 
that he witnessed the murder of a military policeman during 
service.  This incident concerning the death of a military 
policeman has been verified in the record.  Thus an inservice 
stressor may be conceded.  For the veteran to prevail on this 
issue, the evidence must show that he has PTSD and that the 
PTSD is due to this verified stressor.

The veteran's service medical records show no reference to 
any complaints of or treatment for a psychiatric disorder.  
At separation in May 1965, and in October 1968, his 
psychiatric evaluation was normal.  Thereafter, reference to 
a psychiatric disability is not shown in the record until 
1978, when depressive neurosis was diagnosed in private 
medical records, and PTSD was diagnosed in April 1981 on VA 
examination.  The diagnosis was linked to a post-service 
gunshot wound.  The record contains subsequent diagnoses of 
PTSD (see, e.g., VA hospitalization record 1985, VA 
hospitalization of July 1997, when the diagnosis was noted to 
be questionable, and that his combat experience were 
apparently fabricated since he had asked hospital personnel 
as to the symptoms necessary for a diagnosis of PTSD, and VA 
outpatient treatment records dated in 2003).  

A private psychologist noted in a July 2004 letter to the 
veteran's representative at that time that he had reviewed 
the veteran's claims file and that in his opinion, the 
veteran has PTSD directly relatable to his service in 
Vietnam.  Specifically, it was noted that the veteran had 
reported that he participated in combat as a radio operator 
and that his job was a life threatening situation.  The 
veteran was also evaluated by a psychiatrist on a fee basis 
for VA in October 2005.  That examiner indicated that she had 
reviewed the medical records and the claims file.  The 
veteran's psychiatric history was documented.  The stressor 
concerning the death of the military policeman was noted.  
The examiner pointed out that the veteran has never related 
this stressor before even though he has years of letters and 
interviews regarding his psychiatric complaints and he has 
not mentioned it during any previous medical treatment.  The 
veteran's military history was noted.  The examiner concluded 
that the veteran did not meet the DSM-IV criteria for PTSD, 
and diagnosed, rule out alcohol and drug dependence.  The 
examiner stated that as to the stressor of the murder of a 
military policeman, after reviewing the entire record, she 
did not feel that this evidence had any pertinence to this 
case.  

In January 2006, the same psychologist who offered a 
statement in July 2004 reported in a letter to the veteran's 
then-representative that he had re-reviewed the record, 
including the October 2005 VA examination; he expressed the 
opinion that the murder of the military policeman was a 
contributing cause of the veteran's PTSD.   

In this case, after weighing and balancing all the evidence 
of record, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for 
PTSD.  The presence of a qualifying stressor (i.e., the 
murder of a military policeman) has been verified in this 
case.  However, the Board concludes that the evidence does 
not provide a diagnosis of PTSD in accordance with the 
provisions of 38 C.F.R. § 4.125(a), requiring PTSD diagnoses 
to conform to the criteria in AMERICAN PSYCHIATRIC 
ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (4th ed. 1994) (DSM-IV), and further that any 
diagnosis of PTSD in the record is not shown to be due to a 
verified inservice stressor.  

The Board considers the findings in the record and most 
importantly the opinion of the VA October 2005 examiner to be 
quite probative.  The examiner pointed out inconsistencies in 
the veteran's statements and concluded that the veteran did 
not meet the diagnostic criteria for PTSD, in whole or in 
part, based on the murder of the military policeman.  Rather, 
she did not find that the documentation of the murder of the 
military policeman was pertinent, particularly given the 
veteran's previous statements and the inconsistencies.  The 
Board, in considering all of the veteran's statements, is 
left with the distinct impression that the veteran' current 
attribution of symptoms to this murder is based on the fact 
that this event has been verified - and thus, could provide a 
basis for a diagnosis of PTSD that could lead to monetary 
compensation - rather than the other way around, i.e., that 
he suffered from symptoms related to this event, which was 
only recently verified.

Although the private psychologist in January 2006 concluded 
that the murder of the military policeman is a "contributing 
cause" of the veteran's PTSD, he attributed only diagnostic 
criteria (A) and (B)(1) to that event.  It appears that he 
attributed the bulk of the veteran's symptoms to combat 
experiences in Vietnam that have not been verified.  Given 
that none of the medical opinions - including the January 
2006 opinion - attribute all of the diagnostic criteria for 
PTSD to the murder of the military policeman, the Board can 
only conclude that the veteran does not meet the DSM-IV 
criteria for PTSD on the basis of the verified stressor event 
of this murder.  With regard to examinations and reports, 
thorough examinations and detailed reports are more probative 
than those that are less so.  Prejean v. West, 13 Vet. App. 
444, 448 (2000).  In addition the July 2004 opinion is based 
on an unverified stressor, combat, which has not been 
confirmed by the record.  In an October 1979 statement, a 
service comrade of the veteran reported that in Vietnam, he 
and the veteran were assigned to garbage dumping.  His DD 214 
shows his MOS to be radio operator and he received no medals 
or citations indicative of combat.  He has not provided 
requested information regarding any exposure to combat with 
the exception of the name of a soldier who was killed in 
action and that person died actually before the veteran's 
service in Vietnam.  See, December 1985 statement from the 
veteran, and July 1997 VA hospitalization report.  In 
addition, the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, and the physician's knowledge and skill in analyzing 
the data.  Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993).  
In this regard, the Board notes that a private psychologist 
offered the July 2004 and January 2006 opinions, whereas the 
October 2005 VA examiner was a psychiatrist.  

The Board has also considered the veteran's own assertions 
that he has PTSD due to service.  The Board finds that such 
assertions are afforded no probative weight in the absence of 
evidence that the veteran has the expertise to render 
opinions about medical matters.  See Bostain v. West, 11 Vet.   
App. 124, 127 (1998). 


After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for PTSD. Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

Increased Rating for a Scar of the Right Cheek

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2005).  

The regulations concerning evaluation of scars were revised 
effective August 30, 2002.  Since this claim was received 
thereafter, the prior regulations will not apply.  

The scar is rated under DC 7800.  Under that Code, a 10 
percent evaluation is warranted for scars of the head, face, 
and neck when there is one characteristic of disfigurement.  
The eight characteristics of disfigurement are: skin 
indurated and inflexible in an area exceeding six square 
inches; underlying soft tissue missing in an area exceeding 
six square inches; skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc) in an area exceeding six square 
inches; skin hypo- or hyperpigmented in an area exceeding six 
square inches; scar adherent to the underlying tissue; 
surface contour of scar elevated or depressed on palpation; 
scar at least one-quarter inch in length; or scar five or 
more inches in length.  

The veteran's scar of the right cheek was evaluated on VA 
examination in February 2005.  It was noted to be nontender, 
non disfiguring, and result in no loss of function.  It was 
not ulcerated, depressed or adherent, and was normal color.   
It was noted to be 3mm by 1 cm.  On VA examination in June 
2005, the scar was described as well healed, non disfiguring, 
with no discolorization, no significant tissue loss, no 
adhesions, no tenderness, no keloid formation, not raised, 
and not irregular.  It was noted to be 2 cm. in size, and 
could only be seen on close inspection.  Thus there are no 
characters of disfigurement and a 10 percent rating is not 
warranted under DC 7800.  

Neither is a compensable rating warranted under any other 
potentially applicable Code.  Without impaired functioning as 
a result of the scar, painfulness or a showing that the scar 
is unstable the veteran is not entitled to a compensable 
disability rating under any other Code.  38 C.F.R.4.118, 
Diagnostic Codes 7803, 7804, 7805 (2005).  

Duties to Notify and Assist

VA has a duty to notify the appellant and his or her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits and to 
assist the veteran in the development of his or her claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 2.102, 3.156(a), 5.159 and 
3.326(a) (2005).  

Notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  This notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Here the veteran was provided proper notice on all issues 
decided by the Board that complied with the requirements 
noted.  Notice was provided by letter in May 2004 and January 
2005.  There was no deficiency in timing in the May 2004 
letter, as it preceded the July 2004 RO determination on all 
issues on appeal except the issue pertaining to PTSD.  Notice 
provided in January 2005 was subsequent to the RO 
determination as to PTSD.  The deficiency in the timing of 
that notice which included reference to the fourth 
requirement noted above is harmless error.  The requisite 
notifications were ultimately provided to the appellant 
before the final transfer and certification of the case to 
the Board, and he had ample time in which to respond to the 
notice letter.  The requisite notice was ultimately provided 
to the appellant before the final transfer and certification 
of the case to the Board, and he had ample time in which to 
respond to the notice letter.  Mayfield v. Nicholson, 
19 Vet. App. 103, 121 (2005), rev'd on other grounds, No. 05-
7157 (Fed. Cir. Apr. 5, 2006).  The appellant has had a 
"meaningful opportunity to participate effectively" in the 
processing of his claim.  Mayfield, Id.  The Board finds that 
the present adjudication of that issue will not result in any 
prejudice to the appellant.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes that the 
preponderance of the evidence is against the appellant's 
claims to reopen, for service connection and for an increased 
rating, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  

Notice regarding new and material evidence to reopen a claim 
for service connection for PTSD did not comply with the 
requirements noted in Kent v. Nicholson, No. 04-181 (March 
31, 2006), which addresses the specific notice required for 
new and material claims.  However, no additional notice is 
required as the Board has reopened this claim.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The appellant has been examined, and 
records have been obtained.  The veteran has reported 
receiving disability benefits from Social Security 
Administration (SSA) and the 1975 award letter is of record.  
He has not, however, reported that the SSA benefits are based 
on any of the claimed disabilities.  Consequently, the Board 
concludes that a remand concerning the above issues is not 
required as the veteran has not indicated, and the record 
does not suggest, that they would be relevant.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
VA has fully satisfied its duties to inform and assist the 
veteran.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case.  
      

ORDER

Service connection for depression is denied.  

Service connection for scars of the left hand and left leg is 
denied.  

Service connection for infertility to include as due to 
exposure to herbicides is denied.  

Service connection for impotency, to include as due to 
exposure to herbicides is denied. 

New and material evidence has been received and the claim of 
entitlement to service connection for PTSD is reopened; to 
this extent only, the claim is granted.  

Service connection for PTSD is denied.  

A compensable evaluation for a scar of the right cheek is 
denied.  


REMAND

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  These provisions apply to claims to reopen.  See 
Quartuccio, 16 Vet. App. at 186.  

In a decision issued on March 31, 2006, Kent v. Nicholson, 
No. 04-181, the United States Court of Appeals for Veterans 
Claims (Court) noted that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service connection claim may be affected 
by the evidence that was of record at the time that the prior 
claim was finally denied.  

Generally, a claim for service connection is denied because 
there is either no evidence on one or more of the three 
elements needed to establish service connection or 
insufficient evidence on one or more of these elements.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996).  Therefore, when a 
claimant seeks to reopen a previously denied claim, material 
evidence would be (1) evidence on an element where the 
claimant initially failed to submit any competent evidence; 
(2) evidence on an element where the previously submitted 
evidence was found to be insufficient; (3) evidence on an 
element where the appellant did not have to submit evidence 
until a decision of the Secretary determined that an 
evidentiary presumption had been rebutted; or some 
combination or variation of the above three situations.  The 
Court held in Kent that, in the context of a claim to reopen 
a previously denied claim for service connection, VA is 
required to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  The Court 
further held that the failure to provide notice of what 
constitutes material evidence in this context would generally 
be the type of error that has the natural effect of producing 
prejudice because it would constitute a failure to provide a 
claimant notice of a key element of what it takes to 
substantiate a claim to reopen.  

The letters furnished the veteran in July 2004 and in January 
2005 did not meet the more stringent requirements more 
recently set forth by the Court in Kent.  Accordingly, the 
Board's consideration of the issues in appellate status at 
this time regarding new and material evidence would 
constitute prejudicial error.  Therefore, the case as to 
these issues must be remanded so that the RO may provide the 
veteran with notice that complies with the criteria 
elaborated by the Court in Kent.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following actions:

1.  The RO should ensure that all 
notification and development procedures 
(concerning the duties to notify and to 
assist the claimant) are fully complied 
with and satisfied as to the new and 
material evidence issues.  This includes 
written notice of the evidence, if any, 
the veteran is expected to provide in 
support of his attempt to reopen the 
claim for service connection for 
headaches as a residual of a head injury, 
and for residuals of frostbite of the 
hands, and the evidence, if any, the RO 
will obtain for him.  The notification 
should include notice of the specific 
evidence necessary to constitute new and 
material evidence to reopen the veteran's 
claims, pursuant to Kent v. Nicholson.  
The RO should also advise him that he 
should submit any relevant evidence in 
his possession concerning his claims.  
The veteran should also be informed of 
the information and evidence needed to 
establish a disability rating and 
effective date for the claims on appeal 
as noted by the United States Court of 
Appeals for Veterans Claims in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  If any benefit sought on appeal is 
not granted, the veteran should be 
provided a SSOC and afforded the 
appropriate opportunity to respond.  The 
veteran and his representative should 
then be given an opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The 
appellant need take no action unless 
otherwise notified.

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


